JOINDER

By executing this Joinder (the “Joinder”), NNN Realty Advisors, Inc., a Delaware
corporation (“Joinder Party”) jointly and severally guarantees any deficiency,
loss, or damage suffered by Lender associated with or arising out of the payment
of any fine, penalty, damages, cost, or expense incurred or payable associated
with or arising out of the SEC Investigation. This Joinder is a guaranty of full
and complete payment and performance and not of collectibility.

1. Waivers. To the fullest extent permitted by applicable law, each Joinder
Party waives all rights and defenses of sureties, guarantors, accommodation
parties and/or co-makers and agrees that its obligations under this Joinder
shall be primary, absolute and unconditional, and that its obligations under
this Joinder shall be unaffected by any of such rights or defenses, including:

(a) the unenforceability of any Loan Document against Borrower and/or any
Guarantor or other Joinder Party;

(b) any release or other action or inaction taken by Lender with respect to the
Collateral, the Loan, Borrower, any Guarantor and/or other Joinder Party,
whether or not the same may impair or destroy any subrogation rights of any
Joinder Party, or constitute a legal or equitable discharge of any surety or
indemnitor;

(c) the existence of any collateral or other security for the Loan, and any
requirement that Lender pursue any of such collateral or other security, or
pursue any remedies it may have against Borrower, any Guarantor and/or any other
Joinder Party;

(d) any requirement that Lender provide notice to or obtain a Joinder Party’s
consent to any modification, increase, extension or other amendment of the Loan,
including the guaranteed obligations;

(e) any right of subrogation (until payment in full of the Loan, including the
guaranteed obligations, and the expiration of any applicable preference period
and statute of limitations for fraudulent conveyance claims);

(f) any defense based on any statute of limitations;

(g) any payment by Borrower to Lender if such payment is held to be a preference
or fraudulent conveyance under bankruptcy laws or Lender is otherwise required
to refund such payment to Borrower or any other party; and

(h) any voluntary or involuntary bankruptcy, receivership, insolvency,
reorganization or similar proceeding affecting Borrower or any of its assets.

2. Agreements. Each Joinder Party further represents, warrants and agrees that:

(a) The obligations under this Joinder are enforceable against each such party
and are not subject to any defenses, offsets or counterclaims;

(b) The provisions of this Joinder are for the benefit of Lender and its
successors and assigns;

(c) Lender shall have the right to (i) renew, modify, extend or accelerate the
Loan, (ii) pursue some or all of its remedies against Borrower, any Guarantor or
any Joinder Party, (iii) add, release or substitute any collateral for the Loan
or party obligated thereunder, and (iv) release Borrower, any Guarantor or any
Joinder Party from liability, all without notice to or consent of any Joinder
Party (or other Joinder Party) and without affecting the obligations of any
Joinder Party (or other Joinder Party) hereunder;

(d) After the occurrence and during the continuation of an Event of Default,
each Joinder Party covenants and agrees to furnish to Lender, within one hundred
twenty (120) days after the end of each fiscal year of such Joinder Party, a
current (as of the end of such fiscal year) balance sheet of such Joinder Party,
in scope and detail satisfactory to Lender, certified by the chief financial
representative of such Joinder Party and, if required by Lender, prepared on a
review basis and certified by an independent public accountant reasonably
satisfactory to Lender;

(e) Each Joinder Party has reviewed the provisions of Article 9 of the
Agreement, and hereby makes, for itself, himself, or herself (as applicable), in
the place and stead of Borrower, all representations, warranties, covenants and
agreements contained in Article 9;

(f) To the maximum extent permitted by law, each Joinder Party hereby knowingly,
voluntarily and intentionally waives the right to a trial by jury in respect of
any litigation based hereon. This waiver is a material inducement to Lender to
enter into the Agreement.

(g) Each Joinder Party hereby irrevocably and unconditionally submits to the
jurisdiction of the courts to the state in which the Project is located, and
further irrevocably and unconditionally stipulates and agrees that the federal
courts in the state where the Project is located or the District Court of such
state in and for the county in which the Project is located shall have
jurisdiction to hear and finally determine any dispute, claim, controversy or
action arising out or connected, directly or indirectly, with this Joinder. Each
Joinder Party does hereby irrevocably and unconditionally appoint National
Registered Agents, Inc. with an address at 160 Greentree Drive, Suite 101, Dover
(Kent County), Delaware 19904, as his/her agent (the “Process Agent”) to receive
on behalf of such Joinder Party service of copies of the summons and complaint
and any other process or papers which may be served in any action or proceeding
arising out of or connected with this Joinder. Nothing in this Joinder shall
affect the right of Lender to bring an action or proceeding against any Joinder
Party or his/her property in the courts of any other jurisdiction. The foregoing
advance consent to the jurisdiction of the above-described courts and the
appointment of the Process Agent is a material inducement for Lender to make the
Loan to Borrower and accept this Joinder.

1

This Joinder shall be governed by the laws of the State of Missouri.

Executed as of October 25, 2007.

JOINDER PARTIES:

NNN REALTY ADVISORS, INC.,
a Delaware corporation



      By: /s/ Andrea R. Biller



    Name: Andrea R. Biller
Title: Executive Vice President

2